Citation Nr: 1716288	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral eye disability.

2.  Entitlement to a compensable rating for right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1982 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that an April 2016 statement of the case (SOC) was issued on the matters of entitlement to an increased rating for gastroesophageal reflux disease and hiatal hernia, and entitlement to service connection for right knee disability and peripheral neuropathy and radiculopathy of the right and left upper extremities.  Since that time, no further communication has been received regarding those matters from either the Veteran or his representative.  Consequently, the Board will not further address those matters.  

The issue of entitlement to a compensable rating for right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral eye disability has not resulted in field loss or impairment of corrected visual acuity of worse than 20/40 bilaterally, and manifested without incapacitating episodes, tuberculosis of the eye, glaucoma, aphakia, malignant neoplasms, visual defects, or anatomical loss of either eye, and had more than light perception.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.76a, 4.77, 4.84a Diagnostic Codes 6099-6009 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2008, July 2008, and May 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Although additional evidence was submitted after the most recent May 2011 supplemental statement of the case (SSOC), the Veteran, through his representative waived review of the evidence by the AOJ in a March 2017 appellate brief.  The Veteran was provided VA examinations in July 2003, May 2008, and April 2013.  The Board finds that the opinions, collectively, are adequate for the purpose of adjudicating this appeal.  The Board acknowledges the Veteran's request for a more contemporaneous examination to ascertain the current severity of his bilateral eye condition.  However, the mere passage of time does not require a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14 (2016); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2016).  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral eye disability has been assigned a disability rating of 10 percent, effective February 14, 2008 (the date the claim for an increased rating for the bilateral eye disability), under Diagnostic Code (DC) 6099-6009 of 38 C.F.R. § 4.84a (as in effect prior to December 10, 2008).

The diagnostic code ending in __99 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 4.79 (2016).  See 38 C.F.R. § 4.27 (2016); Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  When an unlisted condition is encountered, a disability must be rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016). 

The relevant diagnostic criteria have been amended after the period of appellate review.  As in effect prior to December 10, 2008, the rating schedule was set forth as follows:



6009 Eye, injury of, unhealed:

The above disabilities, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology - 10 percent.

Ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near, with record of the refraction.  Snellen's test type or its equivalent will be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  When such a difference exists, close attention will be given to the likelihood of congenital origin in mere refractive error.  38 C.F.R. § 4.75 (2007).

In applying the ratings for impairment of visual acuity, a person not having the ability to read at any one of the scheduled steps or distances, but reading at the next scheduled step or distance, is to be rated as reading at this latter step or distance.  That is, a person who can read at 20/100 (6/30) but who cannot at 20/70 (6/21), should be rated as seeing at 20/100 (6/30).  38 C.F.R. § 4.83 (2007). 

Where there is a substantial difference between the near and distant corrected vision, the case should be referred to the Director, Compensation and Pension Service.  38 C.F.R. § 4.84 (2007). 

The applicable rating schedule was amended effective from December 10, 2008.  Because the Veteran's instant claim was filed prior to that date, the rating criteria in effect prior to December 10, 2008, are for application in his case.  See Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543, 66544 (2008) ("These amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.").

Factual Background

VA treatment records for August 2007 to November 2008 documented that the Veteran denied blurry vision, discharge, or pruritus of his eyes on body system review.  

VA treatment records in April 2008 documented that the Veteran had requested a warm cloth for his right eye, stating that it felt like there was a hair in it.  Subsequent VA records in April 2008 noted the Veteran had dry eyes and had been putting drops in his eyes for eight years.  

At a May 2008 VA examination, the Veteran reported he had been treated for dry eyes and had used all sorts of drops and ointments but nothing helped for very long.  The Veteran reported using drops a couple of times a day.  During examination, the examiner noted there was no history of hospitalization or surgery, trauma, or neoplasm of the eyes.  His eye symptoms included redness, burning or stinging, dryness, and blurred vision.  The examiner noted there were no periods of incapacitation due to the eye disease and there was no history of congestive or inflammatory glaucoma.  The examiner noted the Veteran did not have keratoconus, did not require contact lenses, and that adequate correction was possible by other means.  Best corrected visual acuity at distance and near was 20/20 in both eyes.  The examiner noted there was not more than 4 diopters of spherical correction between the eyes and accommodation was normal.  There was no visual field defect.  Tonometry showed right eye pressure of 16 and left eye pressure of 18.  There was no nystagmus, ptosis, diplopia, lagophthalmos, symblepharon, or strabismus present.  There was no loss of eyebrows or eyelashes and eyelids were normal.  The function of the right and left lacrimal duct was normal and the right and left eye lens had not been removed.  There were no other lens abnormalities and no residuals of an eye injury.  The examiner noted that the finding on fundoscopic and slit lamp examination was normal.  

After examination, the examiner included diagnoses of the Veteran's history of multiple foreign abrasions and foreign bodies and dry eye syndrome in both eyes.  The examiner found the diagnoses had no significant occupational effect and no effects on usual daily activities.  The examiner noted that the Veteran had no long term effects or scarring from the abrasions or foreign bodies.  The examiner noted that a tear test showed the Veteran had dry eyes but that in her experience, stated that dry eyes are not related to instances when eyes had abrasions or foreign bodies in the past.  The examiner opined that the tear gland dysfunction is not related the Veteran's service-connected bilateral eye condition and noted she did not see mention of dry eyes in the Veteran's service treatment records.  

September 2008 and January 2009 VA treatment records noted the Veteran's extraocular muscles were intact and corneal reflexes were normal bilaterally.  No vision disturbances were noted either.  

VA treatment records between July 2010 and June 2012 noted the Veteran denied blurred vision or change in visual acuity and noted no redness in the Veteran's eyes.  Records during this period also noted the Veteran's extraocular movements were intact with normal external examination.  The records noted the presence of cataracts.  

The Veteran was provided another examination in April 2013.  During examination, the Veteran reported the use of artificial tears two to three times per day and denied prior eye surgery.  On examination, noted that the Veteran did not have a difference best corrected visual acuity at distance and near was 20/40 or better in both eyes.  The examiner equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse.  Pupil diameter was 4mm in both the right and left eye and pupils were round and reactive to light.  The examiner noted there was no afferent pupillary defect present.  The examiner noted the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye, and did not have corneal irregularity that resulted in severe irregular astigmatism.  The examiner noted the Veteran did not have diplopia and noted tonometry based on Goldmann applanation showed right eye pressure of 19 and left eye pressure of 19.  Fundus internal eye examination was normal bilaterally.  The examiner noted the Veteran did not have a visual field defect.  On slit lamp and external eye examination, the examiner noted there was a clear, decreased tear in both the right and left cornea and there was mild nuclear sclerosis in the right and left lens.  The examiner noted the Veteran had preoperative cataracts in both eyes but noted there was no aphakia or dislocation of the crystalline lens and that there was no resulting decrease in visual acuity or other visual impairment.  The examiner noted the Veteran did not have incapacitating episodes in the past 12 months.  The examiner did not note the presence of the following: anatomical loss of eyelids, brows, lashes, lacrimal gland and lid conditions, ptosis, conjunctivitis, corneal conditions, inflammatory eye conditions or injuries, glaucoma, optic neuropathy and other disc conditions, retinal conditions, neurologic eye conditions, tumors or neoplasms, scarring or disfigurement.  After examination, the examiner diagnosed dry eyes, history of or prior corneal foreign body and abrasions with no residual corneal scars, and cataracts.  The examiner noted the Veteran's mild cataracts were not caused by the dry eyes or prior corneal foreign bodies and was a result of the aging process.  

In a June 2013 private treatment record, the reviewing provider noted the Veteran complained of increased blurred vision, itching, and sensitivity.  On evaluation, the Veteran's visual acuity was 20/30 in both eyes and applanation pressure was 21 in the right eye and 19 in the left eye.  The provider noted that anterior segment examination showed a few dry punctuate epithelial erosions with dry spot in each cornea and dilated fundus examination showed clear vitreous with optic nerve cupping of 0.3 in both eyes.  The retina was noted as well attached.  The provider noted the Veteran appeared to have dry eye syndrome.

June 2013 and June 2014 VA treatment records noted the Veterans pupils were round, regular, and equal, and reacted to light and accommodation.  The records also noted the extraocular muscles were intact and the conjunctiva was pink and moist.  

Analysis

A review of the record shows that at worst, the Veteran's corrected vision is 20/40.  In applying the rating code, the Veteran's corrected vision is not as severe as 20/70 in either eye.  The examinations and treatment records consistently reported corrected visual acuity ranging between 20/20 to 20/40 or better.  As such, a higher rating based on his impairment of central visual acuity is not warranted. 

In order for a higher rating to be warranted under another code, the Veteran would have to have incapacitating episodes, which he has not had; related tuberculosis, which he has not had; related glaucoma, which he has not had; a related malignant neoplasm of the eyeball, which he has not had; related ectropion or entropion, which he has not had; related lagophthalmos, which he has not had; related disorder of the lacrimal apparatus, which he has not had; aphakia or dislocation of the crystalline lens, which he has not had; paralysis of accommodation, which he has not had; related loss of at least the interior half of the visual field, which he has not had; or related bilateral concentric contraction of the visual field with the remaining field of 31 to 45 degrees (or less), which he has not had.  The Board notes that the April 2013 VA examination found the Veteran had mild cataracts.  However, the April 2013 VA examiner found that the mild cataracts were not caused by the Veteran's service-connected bilateral eye disability and in any event, has not caused a decrease in the Veteran's visual acuity.  There has been no further evidence provided to dispute this finding.  The May 2008 VA examiner ultimately only noted the diagnoses of dry eyes and prior history of foreign body/abrasions.  The examiner did not specifically indicate the presence of trachomatous conjunctivitis.  Therefore, awarding a separate rating for the cataracts or trachomatous conjunctivitis at this time would be inappropriate.  

The Board has considered the statements of the Veteran that his service-connected bilateral eye disability warrants an increased evaluation.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 240, 208 (1994).  In sum, the Board finds that the weight of the evidence does not support an award in excess of 10 percent under the pre-amendment eye regulations relating to an unhealed eye injury, as the currently-assigned 10 percent rating for active pathology contemplates the Veteran's complaints of dry eyes, described to the May 2008 examiner as redness, burning or stinging, dryness, and blurred vision.

Extraschedular Consideration

The Board has considered whether the Veteran's bilateral eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The rating criteria reasonably describe the Veteran's bilateral eye disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment that has not been considered by the Veteran's scheduler rating.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted regarding the bilateral eye disability.

As a final matter, the Court has held that entitlement to total disability based on individual unemployability (TDIU) may be an element of an appeal for a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was granted in a March 2014 rating decision effective June 1, 2012, the day he met scheduler requirements for entitlement to individual unemployability and was found unable to obtain and maintain gainful employment due to his service-connected disabilities.  Since that time, no further communication has been received regarding the issue of TDIU from either the Veteran or his representative.  Accordingly, the Board finds that further action under Rice is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for bilateral eye disability is denied.


REMAND

Regarding the right wrist disability, a right wrist VA examination that included specifics such as the Veteran's limitation in range of motion and functional impairments was last conducted in June 2009.  However, recent case law renders the examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the examination are insufficient to assess the Veteran's motion in passive motion.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the current severity of the service-connected right wrist disability.  The electronic claims file should be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, (where appropriate) weight-bearing and nonweight-bearing settings, and testing of the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


epartment of Veterans Affairs


